Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, unos deudores hipotecarios incum-plieron durante quince (15) años su obligación de pagarle a la Compañía de Fomento Industrial de Puerto Rico un préstamo que habían obtenido de $400,000, con intereses del 8% anual. Durante todo ese tiempo los recurridos no pagaron el principal referido ni ninguno de los intereses de dicha obligación.
Una mayoría del Tribunal resuelve ahora que los deu-dores referidos sólo tienen que pagar los $400,000 debidos más intereses sólo por cinco (5) de los quince (15) años en cuestión, ya que los intereses acumulados durante el resto del período de la deuda supuestamente estaban prescritos, en virtud de lo dispuesto por el Art. 1866 del Código Civil, 31 L.P.R.A. see. 5296, la llamada prescripción quinquenal. En efecto, pues, la Mayoría exime a los deudores de la obli-gación de pagar intereses por los primeros diez (10) años del préstamo en cuestión y los dispensa así del pago de $320,000 que le debían a la Compañía de Fomento Industrial de Puerto Rico.
Por las razones que señalo a continuación, debo disentir del dictamen mayoritario.
*152HH hH
La cuestión concreta ante nos se reduce a determinar si conforme a los hechos particulares del caso de autos, es aplicable aquí lo dispuesto en el referido Art. 1866 del Código Civil de Puerto Rico, supra. Este dispone:

See. 5296. Acciones que prescriben a los cinco años

Por el transcurso de cinco (5) años prescriben las acciones para exigir el cumplimiento de las obligaciones siguientes:
(1) La de pagar pensiones alimenticias.
(2) La de satisfacer el precio de los arriendos, sean éstos de fincas rústicas o de fincas urbanas.
(3) La de cualesquiera otros pagos que deban hacerse por años o en plazos más breves.
Como puede observarse, el inciso (3) de dicho artículo, que es el pertinente aquí, no provee de modo expreso a cuáles deudas periódicas es específicamente aplicable la prescripción quincenal. Ello ha dado lugar a una considerable discusión sobre el particular entre los comentaristas del Derecho Civil. Se ha discutido si la prescripción refe-rida aplica a deudas de capital de pago a plazos; si aplica a los intereses compensatorios; si se extiende también a los intereses moratorios; y otros asuntos. La discusión referida ha provocado unas respuestas en algunos países civilistas que es distinta a las que prevalecen en otros. Existen doc-trinas mayoritarias y doctinas minoritarias.
De especial interés para el asunto ante nos son las pos-turas de prominentes comentaristas en torno a la cuestión de si la prescripción quinquenal es específicamente aplica-ble a la deuda de intereses. Así pues, don Manuel Albala-dejo, en su fundamental obra Derecho Civil, Barcelona, Ed. Bosch, 1983, T. I, Vol. 2, Ira parte, pág. 494, nos dice cla-ramente que se ha dudado si el artículo referido aplica a la prescripción de intereses. Diez-Picazo, por otro lado, ha sé-ñalado que la falta de mención de los intereses en el artí-culo referido “no puede interpretarse como una categórica *153exclusión en todo caso de los intereses respecto de la pres-cripción quinquenal”. (Énfasis suplido.) L. Diez-Picazo, La Prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 184.
Es por lo anterior que el Tribunal Supremo de España, según Fernando Reglero Campos en M. Albaladejo García y S. Díaz Alabart, Comentarios al Código Civil y compila-ciones forales, Madrid, Ed. Edersa, 1994, T. XXV, Vol. 2, pág. 329, “ha mantenido una posición poco clara a la hora de interpretar” el artículo referido. Añade que “[a]lgunas sentencias han negado la aplicabilidad del artículo [en cuestión] a los intereses, declarando que el citado precepto se refiere a la prescripción de acciones determinadas en que el pago de lo principal es periódico ...” Id. Puig Brutau, por su parte, ha señalado también que, en cuanto a la aplica-ción del Art. 1866 del Código Civil, supra, a los intereses, “el Tribunal Supremo no l[o h]a entendido exactamente así y aplica ciertamente la prescripción quinquenal a los inte-reses ... compensatorios ... pero no a los intereses morato-rios ...”. (Énfasis suplido.) J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1988, T. I, Vol. 2, págs. 353-354. Véase J. Puig Brutau, Caducidad, Pres-cripción Extintiva y Usucapión, Barcelona, Ed. Bosch, 1996, pág. 152.
Este Tribunal también ha hecho referencia al problema que presenta la interpretación del Art. 1866 del Código Civil, supra. Hemos señalado que la cuestión es “si toda pres-tación periódica está necesariamente sujeta al plazo quinquenal”. Asoc. Empleados E.L.A. v. Guillén, 116 D.P.R. 425, 428 (1985). Hemos citado con aprobación la postura del comentarista francés Troplong, quien ha explicado “por qué la periodicidad en los pagos no activa en todo caso la prescripción quinquenal” (Asoc. Empleados E.L.A. v. Guillén, supra); y que el problema surge del “lenguaje oscuro” del inciso pertinente, inciso (3), del Art. 1866 referido, el cual “no debe interpretarse literalmente”. Asoc. Empleados *154E.L.A. v. Guillén, supra, págs. 428-429. Hemos señalado, además, que:
Es interesante indicar igualmente que, si bien en España hay controversia sobre la aplicación del plazo quinquenal a la obli-gación única repartida en prestaciones periódicas, la disputa desaparece si la obligación está garantizada con una prenda, hipoteca, anticresis u otra garantía de naturaleza real. Hay acuerdo en tal caso que la prescripción quinquenal no es aplicable. Asoc. Empleados E.L.A. v. Guillén, supra, pág. 430.
Posteriormente, en Banco de Ponce v. Barnés y D.A.C.O., 125 D.P.R. 526, 530 (1990), reiteramos nuestro dictamen previo de que “no toda prestación periódica está sujeta al plazo quinquenal del Art. 1866 del Código Civil, supra”. Reiteramos, además, nuestro criterio de que dicha prescripción no es aplicable a deudas de capital pagaderas en plazos periódicos, pero sí lo es a intereses compensatorios. Resolvimos entonces que debía extenderse también a los intereses moratorios. Id., págs. 531-532.
A la luz de todo lo anterior es claro, pues, que lo dis-puesto en el inciso (3) del Art. 1866 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5296(3), no es patente de modo alguno, por lo que requiere interpretación. Es igual-mente claro, además, que la prescripción quinquenal que allí se dispone no es aplicable a toda prestación periódica. Con lo anterior en mente, pasemos a examinar el asunto concreto del caso de autos.
HH HH 1=1
Reglero Campos ha opinado que al menos en la doctrina civilista española parece existir un consenso en cuanto a que la prescripción quinquenal aplica al pago periódico de intereses. Albaladejo García y Díaz Alabart, op. cit. Sin embargo, ello no es necesariamente determinativo del asunto específico ante nos. Tanto Reglero Campos, como los co-mentaristas que éste cita en su obra referida, fundamen-*155tan su posición en la finalidad del Art. 1866 en cuestión. Reglero Campos cita tanto a Puig Brutau como a Diez-Picazo en cuanto al elemento determinativo de la finalidad del Art. 1866 del Código Civil, supra. Puig Brutau, en efecto, ha señalado que:
Su finalidad está en evitar que una prolongada acumulación de prestaciones de poca cuantía pueda convertir al obligado en deudor de una suma elevada y que pueda exceder de sus posibilidades. Puig Brutau, Caducidad, Prescripción Extintiva y Usucapión, op. cit, pág. 157.
Diez-Picazo, por otro lado, en una cita que incorporamos con aprobación en nuestra opinión en Banco de Ponce v. Barnés y D.A.C.O., supra, pág. 532, explica aun con mayor claridad lo relativo a la determinante finalidad del Art. 1866 del Código Civil, supra. Conforme al criterio del emi-nente comentarista español referido, al decidir si procede aplicarse la prescripción quinquenal a alguna deuda, es indispensable tener en cuenta que se trata, como Diez-Picazo la califica, de una prescripción privilegiada, que sólo tiene el propósito “de proteger a los pequeños deudores”. Su finalidad concreta es la de evitar que tales pequeños deudores sean conducidos a la ruina por acree-dores que intencionalmente dejan de reclamarle al deudor unas pequeñas sumas pendientes de pago periódico, para luego reclamar un total acumulado que el pequeño deudor no puede pagar.
A la luz de lo anterior, debemos examinar si la prescrip-ción quinquenal es aplicable a la novel situación ante nos. No tenemos en el caso de autos una situación ordinaria como las que existían en Asoc. Empleados E.L.A. v. Guillén, supra, y en Banco de Ponce v. Barnés y D.A.C.O., supra, en las cuales estaban involucradas entidades que ex-tienden préstamos convencionales a sus socios y clientes corrientemente. Aquí, más bien, se trata de un cuantioso préstamo, extendido a los deudores por una instrumenta-lidad gubernamental que no se dedica primordialmente al
*156negocio de prestar dinero,(1) realizado sin que se haya pac-tado o identificado fin o propósito público alguno, y que no tiene término de vencimiento. Se trata, en otras palabras, de un préstamo sui géneris, muy inusitado, y claramente distinguible de los préstamos comunes que hacen los ban-cos y las instituciones financieras a sus clientes.
A poco que se analice el asunto, surge evidente que no tenemos ante nos las circunstancias que justifiquen aplicar aquí la prescripción privilegiada quinquenal del Art. 1866 del Código Civil, supra. No tenemos aquí a un pequeño deudor que ha de ser conducido a la ruina por un acreedor que deliberadamente dejó de reclamarle unas pequeñas su-mas pendientes de pago para luego exigirle un total acu-mulado que excede las posibilidades del deudor. Sencilla-mente, no existen en el caso de autos las condiciones que justifiquen el favor debitoris.
Más aún, el caso de autos trata de un préstamo de fon-dos públicos, que es un elemento radical para tomarse en cuenta, y que saca a este tipo de préstamo de la discusión que la prescripción quinquenal ha provocado en la doctrina civilista.
En Puerto Rico prevalece una política pública de origen constitucional que preconiza el uso escrupuloso de los fon-dos públicos. Reiteradamente hemos enfatizado que el ma-nejo prudente de los dineros del pueblo está saturado de intereses de orden público. Hemos resaltado normativa-mente la imperiosa necesidad de evitar el dispendio, la ex-travagancia, el favoritismo y la prevaricación de los fondos públicos. Ello, a tal extremo, que hemos invalidado incluso disposiciones contractuales donde el Estado era parte, por-que involucraban un desembolso de fondos públicos que se comprometieron sin la cautela y circunspección que era *157procedente. De Jesús González v. A.C., 148 D.P.R. 255 (1999).
A la luz de la política pública aludida, no debe este Tribunal interpretar el Art. 1866 del Código Civil, supra, para extender al caso de autos la prescripción quinquenal, no sólo porque no se justifica aquí el favor debitoris según lo señalado antes, sino también porque ello conduciría a disi-par una suma importante de fondos públicos y a crear un ominoso precedente sobre el particular para casos futuros. La “generosa” extensión de la prescripción quinquenal al singular préstamo que aquí nos concierne es gravemente incompatible con nuestra responsabilidad constitucional de velar por que los fondos públicos sólo se gasten para fines públicos legítimos.
En resumen, pues, en el caso de autos nos toca interpre-tar una disposición general del Código Civil que carece de contenido específico. A la luz de los hechos particulares del caso de autos, nos toca darle concreción a la disposición referida y decidir si aplica aquí. Se trata de una decisión que cae claramente dentro del ámbito de nuestra discreción. Nos corresponde realizar lo que Castán ha de-nominado una “elaboración reconstructiva del Derecho”. Castán Tobeñas, La Formulación Judicial del Derecho, Madrid, Ed. Reus, 1954, págs. 22-27.
En esta tarea, el norte que nos debe guiar es la conocida finalidad de la disposición en cuestión, así como las consi-deraciones de orden público que sean pertinentes. Una y otras conducen inexorablemente a no extender al caso de autos la prescripción quinquenal. Resolver de otro modo, como hace la Mayoría, constituye realmente un uso desati-nado de nuestra discreción. Representa hacerle una injus-tificada concesión a una parte que no cumplió de modo al-guno por quince años la seria obligación que tenía de pagar intereses a una instrumentalidad del Estado. No debe ol-vidarse que el deudor infractor en este caso no pagó ni siquiera el primer mes de intereses. No merece tan craso *158incumplidor nuestro favor judicial. No hay nada en Dere-cho que nos obligue a ello y mucho que aconseja ejercer nuestra discreción de otro modo.
IV
Otro aspecto del caso de autos amerita consideración. Es menester preguntarse si cabe aquí la distinción que hace la Mayoría en su opinión al separar la deuda de los intereses de los primeros diez (10) años del préstamo, de la deuda de los intereses de los últimos cinco (5) años de dicho préstamo. Es decir, cabe preguntarse si no debe estimarse que al momento en que Fomento reclamó el pago del principal y de todos los intereses acumulados desde que se con-cedió el préstamo aludido, lo que existía entonces era una deuda unitaria o una deuda de capital única, consistente de la suma del principal ($400,000) más el total de los in-tereses acumulados durante quince (15) años ($480,000), o sea una deuda singular de $880,000. En otras palabras, cabe cuestionarse, si en ese momento todavía existía una deuda de intereses desglosable por anualidades.
La interrogante anterior surge debido a que el pagaré suscrito por los deudores en este caso contenía una cláu-sula relativa al incumplimiento del contrato, que tornaba en vencida y exigible la totalidad del principal y de los intereses pendientes de pago del préstamo tan pronto se in-cumpliese con la obligación de pagar éstos. En virtud de la referida cláusula, al no pagarse los intereses cuando se debían, dichos intereses vinieron a formar parte de una nueva deuda global, de una “totalidad”, compuesta del principal adeudado y de los intereses devengados pero no pagados.
Claramente se establece en dicho pagaré que
... el incumplimiento de cualquier condición, pacto o estipu-lación consignada en este Pagaré ... constituirá por sí sola causa justificada y suficiente para que Fomento ... considere el *159mismo inmediatamente vencido y exigible y proceda ... al cobro de la totalidad del principal de dicho Pagaré, más los intereses devengados desde la fecha de emisión del mismo y hasta la de su total y completo pago ....
Nótese que la disposición contractual referida no es la tradicional cláusula de aceleración del pago de la deuda que aparece con frecuencia en los préstamos hipotecarios. En el contrato del caso de autos, según hemos indicado antes, no había fecha de vencimiento. Por tanto, no había fecha de pago que acelerar. Por ello, el efecto principal de la cláusula contractual referida era el hacer vencido y exi-gible el pago de todo lo debido en caso de incumplimiento. Muy bien podría interpretarse, pues, que por voluntad de las partes, el incumplimiento con el pago de los intereses adeudados hacía vencida y exigible una nueva deuda —la “totalidad” no pagada— consistente de una deuda única que sumaba tanto el principal como los intereses debidos.
Esta interpretación sería muy pertinente al asunto ante nos, por razón de una norma que hemos pautado antes. En Asoc. Empleados E.L.A. v. Guillén, supra, pág. 432, resol-vimos que no surte efectos la prescripción quinquenal en casos de plazos anuales que advienen parte de la deuda principal. Señalamos que “[a]Z convertirse en exigible la to-talidad de la deuda ... la obligación queda naturalmente sujeta a la prescripción ordinaria”. De modo palmario en-fatizamos que:
Está establecido que si aun las deudas periódicas clásicas ... sometidas a la prescripción quinquenal se transforman en deu-das de capital, el plazo prescriptivo aplicable es entonces el ordinario. (Énfasis suplido.) Asoc. Empleados E.L.A. v. Guillén, supra, pág. 432.
En esa opinión el problema era si los pagos a plazos, tanto de principal como de intereses, estaban sujetos a la prescripción quinquenal. Resolvimos que como norma general el principal no lo estaba pero los intereses sí. Sin embargo, hicimos claro que en virtud la ley que autorizaba *160los préstamos emitidos por la Asociación de Empleados,(2) en el caso de la separación del empleado de su puesto, la deuda existente en ese momento perdía su periodicidad y quedaba todo el balance sujeto a cobro. El balance en cues-tión, según la ley referida, era el pago de “cualquier suma que tengan pendiente de pago en la Asociación”, fuese ésta de principal o de intereses no pagados del préstamo. Fue en este contexto que indicamos que la obligación que exis-tiese —fuese de principal o de intereses— “al convertirse en exigible la totalidad de la deuda”, quedaba sujeta a la pres-cripción ordinaria y no a la quinquenal. Esta postura nues-tra fue clara, si se lee correctamente lo que resolvimos so-bre el particular en Asoc. Empleados E.L.A. v. Guillén, supra.
Con arreglo, pues, a lo resuelto antes por este Foro, en Asoc. Empleados E.L.A. v. Guillén, supra, el término pres-criptivo aplicable a este caso parecería ser el de quince (15) años que provee el Art. 1864 del Código Civil, 31 L.P.R.A. see. 5294, y no el quinquenal de cinco (5) años, aplicado aquí erróneamente por la mayoría del Tribunal. Es decir, en este caso cabe estimarse que la deuda de todos los inte-reses devengados pero no pagados se había transformado en una deuda de capital, en virtud de la cláusula contractual referida sobre el incumplimiento de la obligación de pagarlos, por lo que sería aplicable el plazo prescriptivo ordinario y no el quinquenal.
V
Por todas las razones anteriores, disiento del errado dic-tamen mayoritario.

(1) La Compañía de Fomento Industrial se creó como una instrumentalidad de gobierno con el propósito primordial de propiciar la industrialización de Puerto Rico. 23 L.P.R.A. sees. 273-274. El préstamo en cuestión aquí no indica de modo alguno que se hizo para tal propósito o para fomentar la economía del País.


(2) Ley Núm. 133 de 28 de junio de 1966 (3 L.P.R.A. see. 862 et seq.).